DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 01/018/2022 has been entered.  Claims 1-20 are pending for examination.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a telephone network interface, configured to, a personal computer interface, configured to, a user communication interface, configured to, a programmable mixer configured to” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 12 elements “a telephone network interface, configured to, a personal computer interface, configured to, a user communication interface, configured to, a programmable mixer configured to” are a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Specification paragraph 35 discloses that programmable mixer implemented in hardware using circuit element and/or software, therefore it does not provide a structure. There is no disclosure of structure corresponding to telephone network interface, personal computer interface and user communication interface configured to in specification.  Claims 2-11, 13-14 are rejected as depending on the claims 1 and 12 under the same rational.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Cadiz et al. (US Pub 2009/0214014) hereinafter Cadiz.


Regarding claim 1, Davis teaches, A multi-interface telecommunication device comprising: 
a plurality of communication interfaces comprising: a telephone network interface, configured to interface with a telephone network (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20; paragraph 44), 
a personal computer interface, configured to interface with a personal computing device (Davis; as shown in figure 1, system 200 connect with host or local computer; paragraph 44), and 
a user communication interface, configured to interface with a two-way audio device of a user operating the multi-interface telecommunication device (Davis; system 200 includes transducer 290 that includes audio speaker with microphone and transducer 290 includes a handset device or headset device including both a microphone and audio speaker (two way audio signal in headset)); paragraph 52); and 
a programmable mixer configured to process a plurality of audio signals associated with the plurality of communication interfaces according to a mixing instruction received from the personal computing device (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13)
Davis does not teach expressly,
wherein the programmable mixer processing the plurality of audio signals, during a same phone call using the telephone network interface, is programmed to: 
transmit, as part of the same phone call, an outgoing user audio signal to the two-way audio device via the user communication interface, the outgoing user audio signal comprising an incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via the personal computer interface, and 
transmit, via the telephone network interface and as part of the same phone call, a first outgoing audio signal comprising an incoming user audio signal received via the user communication interface and excluding the first incoming audio signal.
However, Cadiz teaches,
wherein the programmable mixer processing the plurality of audio signals, during a same phone call using the telephone network interface (Cadiz; a computer user interface that integrates features of a personal computer (PC) and a telephone into a coherent enhanced telephony (ET) user interface (computer with enhance telephony function as programable mixer which process incoming/outgoing and variety of telephone functionality and telephone signal have duel audio signals wherein user can hear caller audio and caller can hear receiver audio); paragraph 8), is programmed to: 
transmit, as part of the same phone call, an outgoing user audio signal to the two-way audio device via the user communication interface, the outgoing user audio signal comprising an incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via the personal computer interface (Cadiz; user receive incoming call and user have an options to transfer incoming call to “cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message; paragraph 116), and 
transmit, via the telephone network interface and as part of the same phone call, a first outgoing audio signal comprising an incoming user audio signal received via the user communication interface and excluding the first incoming audio signal (Cadiz; as shown in figure 14 and 15 wherein the notification display as incoming call and user can select button  “transfer to” and select incoming call transfer to cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message (when caller leave a voice message the incoming call signal terminate when user hang up or finished leaving voice message and hang up or completed transferred call to other users or terminal); paragraph 116).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Cadiz technique of telephone call management using computer interface to transfer call to other terminal or voice mail box to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to provided with a rich variety of functionality of telephone with processing power and data access is used to the user's advantage as the telephone's capabilities and functionality are greatly expanded.

Regarding claim 2, Davis and Cadiz teaches all of the claim 1. Cadiz further teaches,
wherein the programmable mixer, in response to the incoming caller audio signal received from the telephone network interface, is configured to receive the first incoming audio signal from the personal computer interface and to transmit the first incoming audio signal to the telephone network interface as a second outgoing audio signal (Cadiz; user receive incoming call and user have an options to transfer incoming call to “cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message when caller connect to the voice box to leave the message as second outgoing signal to connect to voice box or when transfer to other terminals, as second signal); paragraph 116)

Regarding claim 3, Davis and Cadiz teaches all of the claim 2. Davis further teaches,
wherein the first incoming audio signal comprises a prerecorded message, stored on the personal computing device (Davis; the incoming content may be stored in memory 230 or in other memory accessible to computer 275 and system 200 store or transfer the content of memory to other equipment; paragraph 61, further, incoming message stored in memory internal to the host computer; paragraph 105).

Regarding claim 4, Davis and Cadiz teaches all of the claim 3. Davis further teaches,
wherein the programmable mixer, after a completed playback of the prerecorded message (Davis; incoming message recorded at 506 and can be played at 507; paragraph 105), is programmed to,
Further Cadiz teaches,
receive an incoming user audio signal from the user communication interface and to transmit the incoming user audio signal to the telephone network interface as an outgoing audio signal (Cadiz; as shown in figure 14 and 15 wherein the notification display as incoming call and user can select button  “transfer to” and select incoming call transfer to cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message)

Regarding claim 6, Davis and Cadiz teaches all of the claim 1. Davis further teaches, wherein the programmable mixer processing the plurality of audio signals (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13), during a phone call using the telephone network interface, is programmed to: 
block output on the telephone network interface (Davis; incoming call information on display 280 or monitor coupled to computer 275; paragraph 62, further, at least one computer connected to telephone line 260 (when telephone line connected to computer, incoming call information display on the computer display therefore it’s blocking to display on telephone); paragraph 51), and 
transmit, via the personal computer interface, an incoming user audio signal received via the user communication interface (Davis; upon detecting the incoming call, and without having answered the incoming call, processor 220 decodes the caller identification information and displays the decoded information on display 280 or a monitor coupled to computer 275).

Regarding claim 10, Davis and Cadiz teaches all of the claim 1. Davis further teaches, wherein the personal computer interface comprises at least one selected from a group consisting of: 
a universal serial bus (USB) interface (Davis; computer interface includes a Universal Serial Bus (“USB”) connector and USB controller; paragraph 48), 
a local area network (LAN) interface, and 
a wireless local area network (WLAN) interface.  

Regarding claim 11, Davis and Cadiz teaches all of the claim 1. Davis further teaches, wherein the user communication interface comprises at least one selected from a group consisting of: 
a headset interface (Davis; system 200 includes transducer included headset device with microphone and audio speaker; paragraph 52), 
a Bluetooth interface, 
a desk phone interface, and 
a digital enhanced cordless telecommunications (DECT) interface

Regarding claim 12, Davis teaches, a system comprising:
a multi-interface telecommunication device comprising: a plurality of communication interfaces (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20, further, system 200 connect with host or local computer; paragraph 44); and 
a programmable mixer configured to process, according to a mixing instruction received from a personal computing device, a plurality of audio signals associated with the plurality of communication interfaces (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13); and 
a user interface executing on the personal computing device and configured to provide the mixing instruction (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13)
Davis does not teach expressly,
wherein the programmable mixer in response to an incoming caller audio signal received 4Application No.: 16/885,164Docket No.: 9765/030001; 10-0003/US from a telephone network interface and during a same phone call, is configured to: 
transmit, as part of the same phone call, an outgoing user audio signal to a two- way audio device via a user communication interface, the outgoing user audio signal comprising the incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via a personal computer interface, and 
transmit, via the telephone network interface and as part of the same phone call, a first outgoing audio signal comprising an incoming user audio signal received via the user communication interface and excluding the first incoming audio signal.
However, Cadiz teaches,
wherein the programmable mixer in response to an incoming caller audio signal received 4Application No.: 16/885,164Docket No.: 9765/030001; 10-0003/US from a telephone network interface and during a same phone call, is configured to (Cadiz; a computer user interface that integrates features of a personal computer (PC) and a telephone into a coherent enhanced telephony (ET) user interface (computer with enhance telephony function as programable mixer which process incoming/outgoing and variety of telephone functionality and telephone signal have duel audio signals wherein user can hear caller audio and caller can hear receiver audio); paragraph 8), is programmed to: 
transmit, as part of the same phone call, an outgoing user audio signal to a two- way audio device via a user communication interface, the outgoing user audio signal comprising the incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via a personal computer interface (Cadiz; user receive incoming call and user have an options to transfer incoming call to “cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message; paragraph 116), and 
transmit, via the telephone network interface and as part of the same phone call, a first outgoing audio signal comprising an incoming user audio signal received via the user communication interface and excluding the first incoming audio signal (Cadiz; as shown in figure 14 and 15 wherein the notification display as incoming call and user can select button  “transfer to” and select incoming call transfer to cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message (when caller leave a voice message the incoming call signal terminate when user hang up or finished leaving voice message and hang up or completed transferred call to other users or terminal); paragraph 116).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Cadiz technique of telephone call management using computer interface to transfer call to other terminal or voice mail box to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to provided with a rich variety of functionality of telephone with processing power and data access is used to the user's advantage as the telephone's capabilities and functionality are greatly expanded.

Regarding claim 14, Davis and Cadiz teaches all of the claim 12. Davis further teaches,
an interface to at least one selected from a group consisting of an audio source and an audio sink on the personal computing device, controlled based on a programming of the programmable mixer (Davis; incoming message can be performed using various resources and playing message directly from system 200 memory and using transducer, further host denotes playing the message using the host computer; paragraph 105).

Regarding claim 15, Davis teaches, A method for operating a multi-interface telecommunication device, the method comprising: 
obtaining mixing instructions from a personal computing device (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13); 
programming a programmable mixer according to the mixing instructions (Davis; communication with system includes such functions as entering programming, establishing configuration and input and output data as informed incoming calls initially stored in memory, also stored data and rendered later by accessible to another telecommunication device; paragraph 128); and 
processing a plurality of audio signals by the programmable mixer according to the mixing instructions (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13), 
wherein the plurality of audio signals is associated with a plurality of communication interfaces, the plurality of communication interfaces (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13) comprising: 
a telephone network interface, configured to interface with a telephone network (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20; paragraph 44), 
a personal computer interface, configured to interface with the personal computing device (Davis; as shown in figure 1, system 200 connect with host or local computer; paragraph 44), and 
a user communication interface, configured to interface with a two-way audio device of a user operating the multi-interface telecommunication device (Davis; system 200 includes transducer 290 that includes audio speaker with microphone and transducer 290 includes a handset device or headset device including both a microphone and audio speaker (two-way audio signal in headset)); paragraph 52)
Davis does not teach expressly,
wherein the processing of the plurality of audio signal comprises, during a same phone call,: 
receiving an incoming caller audio signal from the telephone network interface of the same phone call, 
in response to receiving the incoming caller audio signal and as part of the same phone call, receiving a first incoming audio signal from the personal computer interface and transmitting an outgoing user audio signal to the two-way audio device via the user communication interface, the outgoing user audio signal comprising the incoming caller audio signal received via the telephone network interface and the first incoming audio signal received via the personal computer interface, and 
transmitting, as part of the same phone call, the first incoming audio signal to the telephone network interface as a first outgoing audio signal and excluding the first incoming audio signal
However, Cadiz teaches,
wherein the processing of the plurality of audio signal comprises, during a same phone call (Cadiz; as shown in figure 14 and 15 wherein the notification display as incoming call; paragraph 116): 
receiving an incoming caller audio signal from the telephone network interface of the same phone call (Cadiz; a computer user interface that integrates features of a personal computer (PC) and a telephone into a coherent enhanced telephony (ET) user interface (computer with enhance telephony function as programable mixer which process incoming/outgoing and variety of telephone functionality and telephone signal have duel audio signals wherein user can hear caller audio and caller can hear receiver audio); paragraph 8), 
in response to receiving the incoming caller audio signal and as part of the same phone call, receiving a first incoming audio signal from the personal computer interface (Cadiz; a computer user interface that integrates features of a personal computer (PC) and a telephone into a coherent enhanced telephony (ET) user interface (computer with enhance telephony function as programable mixer which process incoming/outgoing and variety of telephone functionality and telephone signal have duel audio signals wherein user can hear caller audio and caller can hear receiver audio); paragraph 8) and transmitting an outgoing user audio signal to the two-way audio device via the user communication interface, the outgoing user audio signal comprising the incoming caller audio signal received via the telephone network interface and the first incoming audio signal received via the personal computer interface (Cadiz; user receive incoming call and user have an options to transfer incoming call to “cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message; paragraph 116), and 
transmitting, as part of the same phone call, the first incoming audio signal to the telephone network interface as a first outgoing audio signal and excluding the first incoming audio signal (Cadiz; as shown in figure 14 and 15 wherein the notification display as incoming call and user can select button  “transfer to” and select incoming call transfer to cell phone”, “home” and “Monica” and also, user can send the caller directly to voice mail where user can leave voice message (when caller leave a voice message the incoming call signal terminate when user hang up or finished leaving voice message and hang up or completed transferred call to other users or terminal); paragraph 116).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Cadiz technique of telephone call management using computer interface to transfer call to other terminal or voice mail box to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to provided with a rich variety of functionality of telephone with processing power and data access is used to the user's advantage as the telephone's capabilities and functionality are greatly expanded.

Claims 17-18 and 20: they are device claims that corresponding to method claims 3-4 and 6. Therefore, they are rejected for the same reason as claims 3-4 and 6 above.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Cadiz et al. (US Pub 2009/0214014) hereinafter Cadiz as applied to claim 1 above, and further in view of Clark et al. (US Pub 2007/0004473) hereinafter Clark.

Regarding claim 7, Davis and Cadiz teaches all of the claim 1. Davis and Cadiz do not teach expressly,
wherein the mixing instruction is obtained from the personal computing device using a human interface devices (HID) protocol
However, Clark teaches,
wherein the mixing instruction is obtained from the personal computing device using a human interface devices (HID) protocol (Clark; with USB headset system as an HID generating the USB incoming message for transmission to headset USB controller, further, the headset base USB controller may transmit data contained in the link established message to the host computer, e.g., as an HID input report on the telephony report ID via the host USB controller; paragraphs 33 and 38).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Clark technique of using HID protocol to generate incoming call message to headset USB to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to other terminal or voice mail box of Davis and Cadiz. It would have been motivated to make such combination to efficiently process communication instruction quickly from the computing device when using HID.



Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Cadiz et al. (US Pub 2009/0214014) hereinafter Cadiz as applied to claim 1 above, and further in view of Rogers et al. (US Pat 8,199,899) hereinafter Rogers.

Regarding claim 8, Davis and Cadiz teaches all of the claim 1. Davis and Cadiz do not teach expressly,
wherein the programmable mixer comprises software instructions executed by a digital signal processor (DSP)
However, Rogers teaches,
wherein the programmable mixer comprises software instructions executed by a digital signal processor (DSP) (Roger; the configuration of the call management computer 101 with DSP processors 208; col 5 line 34-37).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use DSP processor to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to other terminal or voice mail box of Davis and Cadiz. It would have been motivated to make such combination to enable call management computers to provide high accuracy in telecommunication system.

Regarding claim 9, Davis and Cadiz teaches all of the claim 1. Davis and Cadiz do not teach expressly,
wherein the telephone network interface comprises a public switched telephone network interface
However, Rogers teaches,
wherein the telephone network interface comprises a public switched telephone network interface (Roger; The PSTN allows access to/from the call management system 101 via voice communication device 118, fax device 119, data 120; col 4 line 20-22).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use PSTN to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to other terminal or voice mail box of Davis and Cadiz. It would have been motivated to make such combination to enable call management computers to provide high accuracy in telecommunication system.

Regarding claim 13, Davis and Cadiz teaches all of the claim 12. Davis and Cadiz do not teach expressly,
wherein the user interface enables a selection between a plurality of mixer configurations for programming the programmable mixer with the mixing instruction, by a single operation by a user of the system.
However, Rogers teaches,
wherein the user interface enables a selection between a plurality of mixer configurations for programming the programmable mixer with the mixing instruction, by a single operation by a user of the system (Rogers; call transfers from receptionists when call is active, select single click on individual speed dial button or group speed dial button (using a mouse to perform a transfer call using a sing click; col 26 line 62-col 15 line 4).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use single click on speed dial button to transfer call to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to other terminal or voice mail box of Davis and Cadiz. It would have been motivated to make such combination to enable call management computers to provide high accuracy and quickly perform the telephonic feature in telecommunication system.


Response to Arguments

Examiner respectfully withdrawal of claim 15 invocation of 112 (f).
In the remarks on page 9 for other claims 1 and 12, applicant argued regarding invocation of 112 (f), that “Applicant respectfully asserts that all of these telephone network interfaces are common telephone connectors that are well known to a person of ordinary skill in the art and include, for example, RJ11 connectors and RJ45 connectors (among others)” but, however, even though those element well known in art but, it remain unclear whether the claimed interfaces are intended to be those above elements RJ11 and RJ45 and specification does not link the claimed interfaces to those specific connector as argued or let alone any structure and therefore rejection of 112 b maintain.
In the remarks on page 10, Davis fail to teach or suggest at least: “"wherein the programmable mixer ... during a same phone call using the telephone network interface, is programmed to: transmit, as part of the same phone call, an outgoing user audio signal to the two-way audio device via the user communication interface, the outgoing user audio signal comprising an incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via the personal computer interface. Claim 1 also recites that the programmable mixer is programmed to "transmit, via the telephone network interface and as part of the same phone call, a first outgoing audio signal comprising an incoming user audio signal received via the user communication interface and excluding the first incoming audio signal" as amended in claims 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Krishnan (US 6,278,454 B1) teaches call that is answered by the designated subscribed handset 331 can be transferred to another subscribed handset ([col 9 line 3-7; figure 10]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143

/BEAU D SPRATT/Primary Examiner, Art Unit 2143